DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 112 rejections of the office action dated 5/13/2022 have been overcome and are withdrawn.
Applicant’s arguments with respect to the 103 rejections of claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation that the movable propulsions system is located “in a nose section of the fuselage” of claim 1, and “include foldable propellers” of claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, it is unclear what is meant by “forward or backward horizontal flight” as it appears the aircraft is only capable of forward horizontal flight as it is labeled in the figures. For examination purposes this will be interpreted as “forward horizontal flight”. However, it is noted that once this 112(b) issue is fixed, it is unclear how this claim further limits the parent claim 1, and may raise issues under 112(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (listed in translation as “Unannounced Inventor”) (CN 106428547 A) in view of Deale et al (US 20110089288 A1).
For claim 1, Liu discloses a convertiplane Fig. 1 comprising a fuselage body 108, a pair of fore 101and aft 102 wings, a keel tail 108 and 103 protruding outwardly from the fuselage at the rear, two lifting propulsion systems, each comprising engines and propellers rear two lifting rotors 109 located on pylons along sides of the fuselage rear two arms for 109 configured to be fixed in a position fixed when extended and when retracted, said engines and propellers being retractable into a fuselage cavity during horizontal flight Figs. 3-4; and a movable propulsion system comprising an engine and a propeller 106;
wherein the pylons of the lifting propulsion systems are made with one degree of freedom with respect to a yaw angle pylon arms pivot in an out of the fuselage from Fig. 2-3, and wherein the movable propulsion system is configured to be fixed in position Fig. 1, and is located on a rear edge of the keel at rear of tail 107/103, and the movable propulsion system is equipped with a pusher propeller pusher 106.
Liu fails to disclose that the movable propulsion system is made with two degrees of freedom with respect to angles of bank and pitch. Liu teaches that the movable propulsions system has a degree of freedom with respect to bank as that is the axis about which to propeller spins, but not pitch.
However, Deale teaches a movable propulsion system Fig. 6 that has two degrees of freedom with respect to angles of bank and pitch the propeller spins about the Y axis and the servos 142/143 pivot the motor about the X and Z axes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lui by having the movable propulsion system have two degrees of freedom with respect to angles of bank and pitch as disclosed by Deale. One of ordinary skill in the art would have been motivated to make this modification to provide more effective attitude control of the aircraft.
For claim 2, Liu as modified discloses the convertiplane according to claim 1, wherein the engines of the lifting propulsion systems are electric motors Pg 4 of translation: “(each component is composed of one brushless motor 216 and propeller 215)”
For claim 4, Liu as modified discloses the convertiplane according to claim 1, wherein the lifting propulsion systems retractable into the fuselage cavity during forward horizontal flight Fig. 2-3.
For claim 5, Liu as modified discloses the convertiplane according to claim 1, wherein the movable propulsion engine is an electrical motor “Pg 3: “Further, the thrust power component of the fixed wing assembly is using electricity or fuel as energy propeller, duct or turbine jet engine”
For claim 8, Liu as modified discloses the convertiplane according to claim 1, wherein the keel is a fin provided at a rear of the fuselage Fig. 1: keel 107/103 fin located at rear of fuselage.
For claim 9, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose that the movable propulsion system is located on a front edge of the keel, while the movable propulsion system is equipped with a pulling propeller.
However, Deale teaches that the gimballed, movable propulsion system may be applied either to the front Fig. 15 or rear Fig. 16 of a keel structure and therefore be either a pulling or pushing propeller Para 0161.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by installing the movable propulsion system to the front of a keel of the aircraft as disclosed by Deale. One of ordinary skill in the art would have been motivated to make this modification to provide the propeller with a more unobstructed free stream velocity of air for smoother and more efficient operation.
For claim 10, Liu as modified discloses the convertiplane according to claim 1, wherein the movable propulsion system is located on a rear edge of the keel Fig. 1, while the movable propulsion system is equipped with a pusher propeller pusher 106.

Claims 1-2, 4-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Deale, as applied above, further in view of Zhou et al (US 20160114887 A1).
For claim 3, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose that the propellers of the engines of the lifting propulsion systems are foldable.
However, Zhou teaches a convertiplane wherein the propellers of the engines of the lifting propulsion systems are foldable Para 0079.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by making the propellers foldable as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to allow for the fuselage cavity to be made smaller to reduce the overall aircraft profile for easier storage.
For claim 6, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose a landing gear.
However, Zhou teaches a landing gear Fig. 12: wheels. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having landing gear as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to provide a structure to absorb impact when landing.
For claim 7, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose a parachute.
However, Zhou teaches a parachute Para 0073: “the device 800 may include a parachute”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having a parachute as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to provide an emergency recovery system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642